Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following documents teaches the reconfiguration control message is a redesigned format for DCI: (see cancelled portion of the independent claims submitted 2/17/22)

Prior Art of Record

US 20220046640  [0313] (3A-2) Change slot format configured in DCI with RRC (reconfigure/override), 

US 20120009923 The UE may monitor for the at least one first DCI format and the at least one second DCI format on the first carrier after receiving the reconfiguration message to detect DCI sent to the UE, [0008], The UE may monitor for the at least one first DCI format and the at least one second DCI format on the first carrier after receiving the reconfiguration message to detect DCI sent to the UE (block 1120)., [0119]

Conclusion
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments of Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/RONALD B ABELSON/Primary Examiner, Art Unit 2476